                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL ALAN STACY                                                                    PLAINTIFF

v.                               Case No. 4:17-cv-00208 KGB-JTR

DESHANNON HUMPHREY                                                                 DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 72).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41.

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice.

       It is so ordered this 8th day of January 2020.


                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
